Citation Nr: 0333418	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-19 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for athlete's 
foot, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to July 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

On August 30, 2002, while the veteran's claim and appeal was 
pending, new rating criteria for the skin became effective.  
67 Fed.Reg. 49,590 (2002).  The veteran is entitled to have 
his claim considered under these new criteria, and have the 
rating criteria most favorable to his claim applied.  The 
record does not show that the RO has addressed these new 
rating criteria, nor was the veteran provided with these new 
criteria.  Accordingly, this case will be returned to the RO 
to initially consider the new skin rating criteria and to 
give the veteran notice of any decision made under these new 
criteria.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

The revised rating criteria assess infections of the skin 
based on the percentage of exposed or overall body area 
affected, therapy type and duration, and area of coverage.  
The VA examination reports in the record do not provide the 
percentage of the area of coverage of the athlete's foot.  
Accordingly, this case will be returned to the RO for further 
examination of the veteran to determine the area of coverage 
of the athlete's foot and any therapy used for treatment.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Also, additional VA treatment records were received by the RO 
after the issuance of the statement of the case (SOC), but 
the veteran has not been provided with a supplemental 
statement of the case (SSOC) concerning those records.  See 
38 C.F.R. § 19.31 (2003).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 

2.  The RO should obtain updated copies 
of the veteran's VA treatment records and 
associate them with the claims folder.

3.  The RO should request that the 
veteran be scheduled for a VA examination 
to determine the nature and extent of his 
service-connected athlete's foot.  All 
appropriate tests and studies should be 
conducted.  The examiner should describe 
the area of coverage of the veteran's 
athletes foot (in square inches or 
centimeters), provide a percentage of 
exposed or overall body area affected, 
and report on the therapy type and 
duration received for athletes foot.  The 
claims file should be made available to 
the examiner for review.  

4.  The RO should review the appellant's 
claim, including consideration of the 
revised skin rating criteria and any 
additional evidence received since the 
statement of the case was issued.  


5.  If the decision remains adverse to 
the claimant, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case that addresses the revised skin 
rating criteria, and given the 
opportunity to respond thereto.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



